 

Exhibit 10.2

GRANT AGREEMENT  

 

THIS GRANT AGREEMENT (the “Agreement”) is entered into effective as of May 8,
2006 by and among The Talbots, Inc., a Delaware corporation (“Talbots”), The J.
Jill Group, Inc., a Delaware corporation (as successor corporation by merger)
(“J. Jill”), and Olga L. Conley (the “Executive”).

 

WHEREAS, pursuant to a merger agreement dated as of February 5, 2006, Talbots
has, effective as of the date hereof, acquired J. Jill by merger (“Merger”) and
J. Jill has become a wholly-owned subsidiary of Talbots; and

 

WHEREAS, J. Jill and the Executive are parties to (i) an Amended and Restated
Change in Control Severance Agreement dated as of January 27, 2006 (“Change in
Control Agreement”), (ii) a Severance Agreement dated as of December 21, 2005
(“Severance Agreement”), and (iii) a Severance Agreement dated as of April 3,
2000 (“Prior Severance Agreement”) (collectively, as any of the foregoing may
have been amended, replaced or supplemented up through the date hereof, the
“Prior Agreements”); and

 

WHEREAS, the closing and consummation of the Merger has been completed and each
of the Executive, J. Jill and Talbots wish to enter into this agreement
providing for the grant of Talbots restricted stock to the Executive;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
undertakings set forth below, the parties agree as follows:

 

1. Appointment. You have been appointed to the position of Executive Vice
President, Administration of Talbots, effective as of the date hereof. This
position represents a promotion from your current position and, in this
position, you will be an “executive officer” of Talbots.

 

2. Grant Restricted Stock. In order to induce the Executive to accept such
position and perform such position to the best of her ability, and as additional
compensation for the services to be performed by the Executive in the position
set forth in paragraph 1 above, Talbots shall grant to the Executive 59,890
shares of restricted common stock of Talbots, $0.01 par value, under the terms
of the Restricted Stock Agreement attached as Exhibit A (“Restricted Stock
Agreement”). Pursuant to the terms of the Restricted Stock Agreement, the
restricted common stock will vest 24 months from the grant date and will
automatically vest upon any earlier termination of employment either without
“Cause” or for “Good Reason” as set forth in the Restricted Stock Agreement. The
Restricted Stock Agreement and the grant date of the restricted common stock
will be effective as of the date hereof.

 

3. Termination of Prior Agreements. The Executive agrees that each of the Prior
Agreements is hereby terminated and of no further effect.

 

4. Release Agreement. Effective as of the date hereof, and as a condition to
receiving the restricted stock grant referred to above, the Executive agrees to
execute and deliver to J. Jill and Talbots the form of release attached as
Exhibit B.

 

--------------------------------------------------------------------------------



 

5. Miscellaneous; At Will Employment. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and by an authorized officer of
each of the other parties. No waiver by any party at any time of any breach by
any other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Massachusetts, without regard to its
principles of conflicts of laws. Nothing in this Agreement shall not be
construed as creating an express or implied contract of employment and
employment shall continue to be at will.

 

6. Notices. For the purpose of this Agreement, notices under this Agreement
shall be in writing and shall be deemed to have been given when personally
delivered or when mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective parties at the addresses
set forth below, or to such other address as any party may have furnished to the
other parties in writing in accordance herewith, except that notice of change of
address shall be effective only upon actual receipt.

 

To Talbots or J. Jill:

 

The Talbots, Inc.

One Talbots Drive

Hingham, Massachusetts 02043-1501

Attention: Senior Vice President, Human Resources

 

To the Executive:

 

Olga L. Conley

[Home Address]

 

7. Entire Agreement. This Agreement including the Exhibits hereto constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersedes all prior or contemporaneous agreements, written or oral, of or
between any of the parties concerning such subject matter.

 

8. Successors. This Agreement shall inure to the benefit of and be enforceable
by each party’s legal representatives, executors, administrators, successors,
heirs and assigns.

 

9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original and all of which together will
constitute one and the same instrument.

 

10. Confidentiality and Non-Disclosure. The Executive agrees to keep
confidential the fact of the grant to the Executive of the shares of restricted
common stock covered by the Restricted Stock Agreement as well as the terms of
the Restricted Stock Agreement and shall not disclose any of the foregoing to
any other person, except only to immediate family matters and such legal
representatives of the Executive who have a need to know, in each case provided
such persons shall agree to and does maintain such confidentiality.

 

--------------------------------------------------------------------------------



 

The foregoing confidentiality obligation of the Executive shall not apply to any
such information to the extent it has been (and only from and after it has been)
publicly disseminated by the Company without breach by the Executive.

 

IN WITNESS WHEREOF, the parties have executed this Grant Agreement as of the
date first above written.

 

  THE TALBOTS, INC.        

 

By:

/s/ Stuart M. Stolper

 

Stuart M. Stolper

 

Senior Vice President
Human Resources

 
 

 

THE J. JILL GROUP, INC.

       

 

By:

/s/ Richard T. O’Connell, Jr.

 

Richard T. O’Connell, Jr.
Senior Vice President

Legal and Real Estate

 

 

EXECUTIVE:

 

 

 

/s/ Olga L. Conley

 

Olga L. Conley

 

--------------------------------------------------------------------------------



 

Exhibit A

 

THE TALBOTS, INC.

 

2003 EXECUTIVE STOCK BASED INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

 

May 8, 2006

 

The Talbots, Inc.

One Talbots Drive

Hingham, Massachusetts 02043

 

The undersigned acknowledges receipt from The Talbots, Inc. (the “Company” or
“Talbots”) of (i) this Restricted Stock Agreement providing the terms and
conditions of a grant of restricted stock made as of May 8, 2006 under the 2003
Executive Stock Based Incentive Plan (the “Plan”), and (ii) a copy of the Plan.

 

The restricted stock grant (the “Award”) is for 59,890 shares of Common Stock of
the Company, $.01 par value (the “Restricted Stock”).

 

The amount of $598.90 in full payment of the purchase price for each share of
Restricted Stock (being $.01 per share) has been paid by the Company on behalf
of the undersigned, as additional compensation to the undersigned.

 

The undersigned acknowledges that the Award is subject to the execution and
delivery of this Restricted Stock Agreement (the “Agreement”).

 

In consideration of the Company’s accepting this Agreement and delivering the
shares of Restricted Stock provided for herein, the undersigned hereby agrees
with the Company as follows:

 

 

1.

Restricted Period.

 

 

(a)

No Transfer of Shares. During the period of time that any shares of Restricted
Stock are unvested as set forth in paragraphs 1(b) below (the “Restricted
Period”), such unvested shares shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution or as provided in this Agreement.

 

 

(b)

Vesting Period. Except as otherwise provided below, the Restricted Stock subject
to the Award shall vest on May 8, 2008.

 

 

2.

The Company will have the option to repurchase the Restricted Stock that has not
yet

vested at a price of $.01 per share, which price may be amended from time to
time by the Compensation Committee of Talbots (the “Committee”) it its
discretion. Such option will be exercisable with respect to such unvested shares
of Restricted Stock (i) if the undersigned’s continuous employment for Talbots
or an Affiliate (as such term is defined below) shall terminate for any reason,
except solely by reason of a period of Related Employment (as such term is
defined in the Plan), or except as otherwise provided in paragraph 3 hereof,
prior

 

--------------------------------------------------------------------------------



 

to the expiration of the Restricted Period with respect to such unvested shares
of Restricted Stock, and (ii) if, on or prior to the expiration of the
Restricted Period with respect to such unvested shares of Restricted Stock or
the earlier lapse of this repurchase option with respect to such unvested shares
of Restricted Stock, the undersigned has not paid to Talbots an amount equal to
any federal, state, local or foreign income or other taxes which Talbots
determines is required to be withheld in respect of such shares. Any attempt by
the undersigned to dispose of any unvested Restricted Stock in contravention of
the foregoing repurchase option of Talbots shall be null and void and without
effect. If Talbots’ repurchase option is not exercised by Talbots with respect
to any unvested shares of Restricted Stock within one hundred twenty (120) days
after the later of the date the undersigned is finally removed from the payroll
of Talbots or its Affiliates or any later effective date of employment
termination (in each case, including any period of challenge or appeal by the
undersigned), such option shall terminate and be of no further force and effect.

 

For purposes of this Agreement, “Affiliates” means all direct or indirect
subsidiaries of Talbots, including without limitation The J. Jill Group, Inc.,
as well as any other entity which is directly or indirectly controlled by
Talbots.

 

 

3.

Death or Disability.

 

 

(a)

If the undersigned has been in continuous employment for Talbots or an Affiliate
since the date on which the Award was granted, and while in such employment, the
undersigned dies, or terminates such employment by reason of disability (as such
term is defined in Paragraph 12 of the Plan), and any of such events shall occur
prior to the end of the Restricted Period with respect to any unvested
Restricted Stock, the Committee shall immediately cancel the repurchase option
described in paragraph 2 hereof and any and all other restrictions on any or all
of the unvested Restricted Stock subject to the Award; and such shares shall no
longer be subject to the restrictions hereunder and shall be deemed vested.

 

 

(b)

In the event that the undersigned’s employment is terminated by Talbots or by an
Affiliate without Cause (as defined below), or in the event that the undersigned
terminates her employment with Talbots or an Affiliate for Good Reason (as
defined below), in each case prior to the end of the Restricted Period with
respect to any unvested Restricted Stock, the repurchase option described in
paragraph 2 shall be deemed cancelled and any unvested Restricted Stock shall be
deemed vested.

 

“Cause” shall mean (i) the willful and continued failure by the undersigned to
substantially perform the undersigned’s duties with Talbots or with an Affiliate
(other than any such failure resulting from the undersigned’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the undersigned, which demand specifically identifies the manner
in which the undersigned has not substantially performed the undersigned’s
duties, or (ii) the willful engaging by the undersigned in conduct which is
demonstrably and materially injurious to Talbots or an Affiliate, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the undersigned’s part shall be deemed willful unless done,
or omitted to be done, by the undersigned not in good faith and without
reasonable belief that the undersigned’s act, or failure to act, was in the best
interest of Talbots or an Affiliate.

 

--------------------------------------------------------------------------------



 

“Good Reason” shall mean the executive’s voluntary termination of employment by
written notice to Talbots (Senior Vice President, Human Resources) given not
less than 10 days after the occurrence of any one or more of the following
events without the executive’s consent (which is not cured within 30 days after
written notice by the executive to Talbots referencing this section):

 

 

(i)

a reduction in base annual salary below $475,000 or in the executive’s target
level under Talbots Management Incentive Plan (or any applicable successor plan)
to a target level below 40%; or

 

 

(ii)

a material reduction after the date hereof in aggregate employee welfare
benefits, unless a similar reduction is generally applicable to other senior
executives of Talbots (excluding the Chief Executive Officer); or

 

 

(iii)

assignment of duties by Talbots to the executive after the date hereof which are
inconsistent with the duties of a senior executive of Talbots; or

 

 

(iv)

a reduction in the officer title of the executive after the date hereof to a
title below Executive Vice President; or

 

 

(v)

Talbots requiring the executive’s principal place of business to be at an office
located more than 25 miles from Hingham, Massachusetts, except for required
travel on Talbots business.

 

 

4.

Issuance and Repurchase of Restricted Stock.

 

Each certificate for Restricted Stock issued pursuant to the Award shall be
deposited by the undersigned with Talbots, together with a stock power endorsed
in blank, or shall be evidenced in such other manner permitted by applicable law
as determined by the Committee in its discretion. If Talbots chooses to exercise
its option to repurchase unvested Restricted Stock as described in paragraph 2
hereof, title to such shares shall be deemed transferred to Talbots without
further action by the undersigned. Contemporaneously with such transfer of title
to such shares Talbots, Talbots shall pay to the undersigned, or in the event of
his or her death, his or her personal representative, as the case may be, the
$0.01 per share purchase price for such shares of repurchased Restricted Stock.

 

 

5.

Certificates.

 

 

(a)

The undersigned acknowledges that all certificates evidencing shares of
Restricted Stock of Talbots issued pursuant to the Award and this Agreement
shall bear a restrictive legend as follows:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE PARTLY PAID AND ARE SUBJECT TO (i)
RESTRICTIONS ON TRANSFER AND (ii) A REPURCHASE OPTION OF THE TALBOTS, INC. UNDER
CERTAIN CIRCUMSTANCES, PURSUANT TO THE PROVISIONS OF THE TALBOTS, INC. 2003
EXECUTIVE STOCK BASED INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT DATED AS
OF MAY 8, 2006 BY AND BETWEEN OLGA L. CONLEY AND THE TALBOTS, INC. THE PLAN AND
THE AGREEMENT ARE AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE
TALBOTS, INC.”

 

--------------------------------------------------------------------------------



 

 

 

(Place date stamp)

 

 

(b)

The undersigned acknowledges that the certificate evidencing the shares of
Restricted Stock delivered pursuant to this Agreement may be issued in several
denominations. The date appearing immediately below the legend on each stock
certificate will be the date on which shares represented by such certificate are
scheduled to become free of the restrictions as set forth in paragraph 1(b)
above, subject to all of the other terms and conditions of this Agreement.

 

 

6.

Restriction.

 

The undersigned understands that Talbots has filed with the Securities and
Exchange Commission a Form S-8 registration statement under the Securities Act
of 1933 with respect to the Plan and the shares covered by this Agreement. The
undersigned understands that once shares have become free of restrictions, new
certificates will be issued by Talbots transfer agent not containing the legend
provided for in paragraph 5 hereof, and that the undersigned will be free to
sell the shares of Common Stock evidenced by such certificates not bearing such
legend, subject to applicable requirements of federal and state securities laws
and the requirements of this Agreement. The undersigned agrees that any such
sales will be effected by means of a broker’s transaction using the facilities
of the New York Stock Exchange (where the Common Stock of Talbots is listed).
Talbots will endeavor to keep such registration statement effective to permit
such sale, but in the event Talbots notifies the undersigned that such
registration statement is not then effective, the undersigned agrees to refrain
from sales of shares of Common Stock until such time as Talbots advises him or
her that such registration statement has become effective.

 

 

7.

Rights with Respect to Shares.

 

The undersigned shall have, after issuance of a certificate for the number of
shares of Restricted Stock awarded and prior to the expiration of any Restricted
Period (or the earlier repurchase of unvested shares of Restricted Stock by the
Company), the right to vote the same and to receive dividends or other
distributions made or paid with respect to such Restricted Stock, subject,
however, to the options, restrictions and limitations imposed thereon pursuant
to this Agreement and the Plan.

 

 

8.

Subject to Terms of the Plan.

 

This Agreement shall be subject in all respects to the terms and conditions of
the Plan and in the event of any question or controversy relating to the terms
of the Plan, the decision of the Committee shall be final and conclusive.

 

 

9.

Trading Black Out Periods.

 

By entering into this Agreement the undersigned expressly agrees that: (i)
during all periods of employment of the undersigned with Talbots or its
Affiliates, or otherwise while the undersigned is otherwise maintained on the
payroll of Talbots or its Affiliates, the undersigned shall abide by all trading
“black out” periods with respect to purchases or sales of Talbots stock or
exercises of stock options for Talbots stock established from time to time by
Talbots (“Trading Black Out Periods”) and (ii) upon cessation or termination

 

--------------------------------------------------------------------------------



 

of employment with Talbots or its Affiliates for any reason, the undersigned
agrees that for a period of six (6) months following the effective date of any
termination of employment or, if later, for a period or six (6) months following
the date of which the undersigned is no longer on the payroll of Talbots or its
Affiliates, the undersigned shall continue to abide by all such Trading Black
Out Periods established from time to time by Talbots.

 

 

10.

Confidentiality and Non-Disclosure.

 

The undersigned agrees to keep confidential the fact of the grant to the
undersigned of the shares of Restricted Stock covered by this Agreement as well
as the terms of this Agreement, and not to disclose any of the foregoing to any
other person, except only to immediate family members and such legal
representatives of the undersigned who have a need to know, in each case
provided such persons agree to and do maintain such confidentiality. Breach of
this confidentiality obligation shall give rise to the right to the exercise of
the repurchase option under paragraph 2 above with respect to all unvested
Restricted Stock, in addition to all other rights, remedies and relief in favor
of Talbots. The foregoing confidentiality obligation of the Executive shall not
apply to any such information to the extent it has been (and only from and after
it has been) publicly disseminated by the Company without breach by the
Executive.

 

 

11.

Change in Control.

 

All other restrictions on any then outstanding Restricted Stock shall lapse upon
a Change in Control Event (as such term is defined in the Plan) of Talbots.

 

 

 

Executive:

/s/ Olga L. Conley

 

Olga L. Conley

 

Agreed:

 

THE TALBOTS, INC.

 

 

By:

 

/s/ Stuart M. Stolper

Stuart M. Stolper

Senior Vice President

Human Resources

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

GENERAL RELEASE AND WAIVER OF ALL CLAIMS

(INCLUDING AGE DISCRIMINATION IN EMPLOYMENT ACT CLAIMS AND
SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA CLAIMS)

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Olga L. Conley (the “Executive”) for herself and for her heirs,
executors, estates, agents, representatives, attorneys, insurers, successors and
assigns (collectively, the “Releasors”), hereby voluntarily releases and forever
discharges each of The Talbots, Inc., a Delaware corporation (“Talbots”) and The
J. Jill Group, Inc., a Delaware corporation (as successor by merger (the
“Merger”) effective as of May 3, 2006) (“J. Jill”) and each of their respective
subsidiaries (direct and indirect), affiliates, related companies, divisions,
and predecessor and successor companies, and each of their respective present,
former and future shareholders, officers, directors, employees, agents,
representatives, attorneys, insurers, heirs, successors and assigns in their
capacities as such (all of the foregoing collectively referred to as the
“Releasees”), from all actions, causes of action, suits, debts, sums of money,
accounts, covenants, contracts, agreements, promises, damages, judgments,
demands and claims which the Releasors ever had, or now have, or hereafter can,
shall or may have, for, upon or by any reason of any matter or cause whatsoever
arising from the beginning of the world to date of the execution of this Release
and Waiver, whether known or unknown, in law or equity, whether statutory or
common law, whether federal, state, local or otherwise, including but not
limited to claims arising out of or in any way related to the Executive’s
employment by J. Jill (including her hiring), or any related matters (including
but not limited to claims, if any, arising under the Age Discrimination in
Employment Act of 1967, as amended, the Civil Rights Act of 1866, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as
amended, the Americans With Disabilities Act of 1990, as amended, the Family and
Medical Leave Act of 1993, the Immigration Reform and Control Act of 1986, the
Massachusetts Law Against Discrimination (Mass. Gen. Laws ch. 151B§1 et seq.),
the Massachusetts Payment of Wages Act, the Massachusetts Civil and Equal Rights
Acts, and federal or Massachusetts laws, statutes and regulations, including
common or constitutional law).

 

The Executive represents and warrants that the Executive knowingly and
voluntarily waives all rights or claims arising prior to the Executive’s
execution of this Release and Waiver that the Executive may have against the
Releasees, or any of them, to receive any payment, benefit or remedial relief as
a consequence of an action brought on the Executive’s behalf in any state or
federal agency and/or as a consequence of any litigation concerning any facts
alleged in any such action.

 

The Executive waives and relinquishes all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California, and does so
understanding and acknowledging the significance of such specific waiver of
Section 1542. Section 1542 of the Civil Code of the State of California states
as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

The Executive expressly waives and relinquishes all rights and benefits under
that section and under any law of any jurisdiction of similar effect with
respect to the Executive’s release of any unknown or suspected claims the
Executive may have against the Releasees.

 

--------------------------------------------------------------------------------



 

The Executive further represents that:

 

(a)        The Company has advised the Executive to consult with an attorney of
the Executive’s choosing concerning the rights waived in this Release and
Waiver. The Executive has carefully read and fully understands this Release and
Waiver, and is voluntarily entering into this Release and Waiver.

 

(b)        The Executive understands that the Executive has 21 days to review
this Release and Waiver prior to its execution. If at any time prior to the end
of the 21 day period, the Executive executes this Release and Waiver, the
Executive acknowledges that such early execution is a knowing and voluntary
waiver of the Executive’s right to consider this Release and Waiver for at least
21 days and is due to the Executive’s belief that the Executive has had ample
time in which to consider and understand this Release and Waiver and in which to
review this Release and Waiver with an attorney.

 

(c)        The Executive understands that, for a period of seven days after the
Executive has executed this Release and Waiver, the Executive may revoke this
Release and Waiver by giving notice in writing of such revocation to Talbots and
J. Jill in accordance with paragraph 6 of the Grant Agreement dated as of May 8,
2006 with Talbots (“Grant Agreement”). If at any time after the end of the
seven-day period the Executive accepts any of the payments or benefits provided
described in paragraph 1 or 2 of the Grant Agreement, such acceptance will
constitute an admission by the Executive that the Executive did not revoke this
Release and Waiver during the revocation period and will further constitute an
admission by the Executive that this Release and Waiver has become effective and
enforceable.

 

(d)        The Executive understands the effect of this Release and Waiver and
that the Executive gives up any rights the Executive may have, in particular but
without limitation, under the Federal Age Discrimination in Employment Act,
Section 1542 of the Civil Code of the State of California and the Massachusetts
Law Against Discrimination (Mass. Gen. Laws ch. 151B§1 et seq.).

 

Signed and sealed this 21st day of September, 2006.

 



--------------------------------------------------------------------------------

 

Please note that you may revoke this Release and Waiver within 7 days of
signing, in which case this Release and Waiver shall be void and neither Talbots
or J. Jill will have any obligations under the Grant Agreement and all benefits
and rights of the Executive under the Grant Agreement and the agreements and
benefits provided for or referred to in paragraphs 1 and 2 of the Grant
Agreement shall be void and of no effect.

 

 

/s/ Olga L. Conley   Executive: Olga L. Conley

 

 

Witness:

 

 

/s/ Marie T. Trechok

Name: Marie T. Trechok

 

 

/5262

 

--------------------------------------------------------------------------------

 